Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 1 of 10




               Exhibit A
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 2 of 10
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 3 of 10




               Exhibit B
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 4 of 10
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 5 of 10




               Exhibit C
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 6 of 10
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 7 of 10




               Exhibit D
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 8 of 10
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 9 of 10




               Exhibit E
Case 1:18-cv-12127-VSB Document 27-1 Filed 05/31/19 Page 10 of 10
